In re Arnold L. Kirschman, Applying for Expedited Supervisory Writ, Directed to Honorable Paula A. Brown, Civil District Court, Orleans Parish, Division “J”, 2006-6464.
11WRIT GRANTED
The letters sent from Lisa Kirschman’s attorney to Arnold Kirschman’s former attorney are inadmissible unless the requirements listed in La. C. Evid. art. 508 are met. On the showing made, the prerequisites of Article 508 have not been met. Testimony from Mrs. Kirschman regarding the substance of the letters is hearsay under La. C. Evid. Art. 801 and serves only to circumvent the operation of Article 508. Accordingly, the evidentiary ruling is hereby reversed.
Ml Judge Paul A. Bonin
Is/ Judge Terri F. Love
Is/ Judge Max N. Tobias, Jr.